Exhibit 10.5
“FULL SERVICE” OFFICE LEASE
CEMO-COMMERCIAL, INC., 1107 Investment Blvd, Suite 150, El Dorado Hills,
California 95762


THIS LEASE is made as of the       February 21, 2008      , (dated for reference
purposes only) by and between Landlord and Tenant.


1.  Terms and Definitions. For the purposes of this Lease, the following terms
shall have the following definitions and meanings:


“Full Service” Lease: In general, other than elaborated upon elsewhere in this
Lease, this Lease provides for rental payment that covers common area and
building maintenance, building taxes, utilities, janitorial services and
building insurance.    Tenant pays costs of installation and maintenance of
telephone/communication and security systems.
 

Landlord: CSS Properties, LLC     Landlord's Address:
1107 Investment Blvd, Ste 150
El Dorado Hills, CA 95762
    Tenant: Cellynx, Inc.     Building Address:
5047 Robert J Mathews Parkway
El Dorado Hills, CA 95762
    Suite number: Suite 400     Premises: Those certain premises defined in
Paragraph 2(a) hereinbelow, approximately as shown on the drawing, to be shown
as Exhibit A.

 
Approximate Square Feet within Premises: Approximately        1,570       
 square feet of 11,520 square foot building. Square feet shall be computed to
include measurements to the outside of the outside walls, or where walls are
recessed the drip line, to the outside of the interior hallway walls, and to the
middle of interior walls that divide suites.


Term:
One (1) year, commencing on the Commencement Date, Upon Substantial Completion
of Tenant Improvements, and terminating one (1) year from Commencement Date.



Early Possession:
           N/A              ("Early Possession Date").  If an Early Possession
Date is specified and if Tenant totally or partially occupies the Premises after
the Early Possession Date but prior to the Commencement Date, the obligation to
pay Base Rent shall be abated for the period of such early occupancy.  All other
terms of this Lease shall be in effect during such period.  Any such early
possession shall not affect nor advance the Expiration Date of the Original
Term.
    Rent: See Paragraph 52 for monthly rent during each year of this lease.    
Security Deposit: The Security Deposit shall be $2,198.00.     Brokers: The
following real estate broker(s) (collectively, the "Brokers") and brokerage
relationships exist in this transaction and are consented to by the Parties
(check applicable boxes):

 

o   _________________ represents Landlord exclusively ("Landlord's Broker");
o   _________________ represents Tenant exclusively (“Tenant’s Broker"); x  Cemo
Commercial, Inc. represents both Landlord and Tenant ("Dual Agency").



Payment to Brokers: Upon the execution of this Lease by both Parties, Landlord
shall pay to said Broker(s) jointly, or in such separate shares as they may
mutually designate in writing, a fee as set forth in a separate written
agreement between Landlord and said Broker(s) (or in the event there is no
separate written agreement between Landlord and said Broker(s), the sum of (per
agreement) for brokerage services rendered by said Broker(s) in connection with
this transaction.
 
Initials ______
Initials ______
Page 1 of 20

--------------------------------------------------------------------------------


 
2.    Premises and Common Areas Leased.
 
a.    Landlord hereby leases to Tenant and Tenant hereby leases from Landlord,
the Premises contained within the suite designated in Paragraph 1 and improved
by Landlord with the Leasehold Improvements described in plans to be provided by
Landlord and approved by Tenant, said Premises being agreed, for the purposes of
this Lease, to have an area approximately the number of square feet designated
in Paragraph 1, of that certain office building located at the address
designated in Paragraph 1 (hereinafter called "Building".)  The Premises exclude
the common rest rooms, entrance area, hallways, access ways, pipes, conduits,
wires and appurtenant fixtures serving exclusively or in common other parts of
the office project.  Tenant covenants as a material part of the consideration
for this Lease to keep and perform each and all of Lease terms, covenants and
conditions.
 
b.    Tenant shall have the non-exclusive right to use in common with other
tenants in the Building and subject to the Rules and Regulations reasonably
established by Landlord, the following areas appurtenant to the Premises:
 
(i)    The common rest rooms, entrance area, hallways, access ways, pipes,
conduits, wires and appurtenant equipment serving the Premises;
 
(ii)    Common walkways and sidewalks necessary for access to the Building
maintained by Landlord.
 
c.    Landlord reserves the right from time to time without unreasonable
interference with Tenant’s use and having given Tenant prior notices:
 
(i)    To install, use, maintain, repair and replace pipes, ducts, wires and
appurtenant meters and equipment for service to other parts of the Building
above the ceiling surfaces, below the floor surfaces, within the walls and in
the central core areas, and to relocate any pipes, ducts, conduits, wires and
appurtenant meters and equipment included in the Premises which are located in
the Premises or located elsewhere outside the premises and to expand the
Building;
 
(ii)    To alter or relocate any other common facility.


3.    Term.  The term of this Lease shall be for the period designated in
Paragraph 1 commencing on the Commencement Date, and ending on the expiration of
such period, unless the term hereby demised shall be sooner terminated as
hereinafter provided. Upon commencement of the term, this Lease shall be amended
to set forth the actual dates of commencement and ending of the term.
 
4.    Possession.  Tenant agrees that in the event of the inability of Landlord
to deliver possession of the Premises to Tenant on the date above specified for
the commencement of the term of this Lease, this Lease shall not be void or
voidable, nor shall Landlord be liable to Tenant for any loss or damage
resulting therefrom, nor shall the expiration date of the above term be in any
way extended, but in such event Tenant shall not be liable for any rent until
such times as Landlord tenders delivery of possession of the Premises to Tenant
with Landlord's work therein, if any, substantially completed. Should Landlord
tender possession of the Premises to Tenant prior the date specified for
commencement of the term hereof, and Tenant elects to accept such prior tender,
such prior occupancy shall be subject to all of the terms covenants and
conditions of this Lease, including the payment of rent.
 
5.    Annual Basic Rent.  The term "Commencement Date" as used herein is defined
in Paragraph 1, above.  From the Commencement Date, Tenant agrees to pay
landlord as Annual Basic Rent for the Premises the Annual Basic Rent designated
in twelve (12) equal monthly installments, each in advance on the first day of
each and every calendar month during said term. In the event the term of this
Lease commences or ends on a day other than the first day of a calendar month,
then the rental for such periods shall be prorated in the proportion that the
number of days this Lease is in effect during such periods bears to thirty (30),
and such rental shall be paid at the commencement of such periods.  Said rental
shall be paid to Landlord, without any prior demand therefor and without any
deduction or offset whatsoever in lawful money of the United States of America,
which shall be legal tender at the time of payment, at the address of Landlord
designated in Paragraph 1 or to such other person or at such other place as
Landlord may from time to time designate in writing.
 
Initials ______
Initials ______
Page 2 of 20

--------------------------------------------------------------------------------



6.    Rental Adjustment.   Rent shall be adjusted in accordance with Paragraph
52.
 
7.    Security Deposit.  Tenant has deposited with Landlord the Security Deposit
designated in Paragraph 1.  Said sum shall be held by Landlord as security for
the faithful performance by Tenant of all of the terms, covenants, and
conditions of this Lease to be kept and performed by Tenant during the term
hereof. If Tenant defaults with respect to any provisions of this Lease,
including but not limited to the provisions relating to the payment of rent,
landlord may (but shall not be required to) use, apply or retain all or any part
of this Security Deposit for the payment of any rent or any other sum in
default, or for the payment of any other amount which Landlord may spend or
become obligated to spend by reason of Tenant's default or to compensate
Landlord for any loss or damage which Landlord may suffer by reason of Tenant's
default.  If any portion of said deposit so used or applied, Tenant shall,
within ten (10) days after demand therefor, deposit cash with Landlord in an
amount sufficient to restore the Security Deposit to its original amount and
Tenant's failure to do so shall be a material breach to this Lease.  Landlord
shall not be required to keep this Security Deposit separate from its general
funds, and Tenant shall not be entitled to interest on such Security
Deposit.  If Tenant shall fully and faithfully perform every provision of this
Lease to be performed by it, the Security Deposit or any balance thereof shall
be returned to Tenant (or, at Landlord's option, to the last assignee of
Tenant's interests hereunder) at the expiration of the Lease term.  Should
Landlord sell its interest in the Premises during the term hereof and if
Landlord deposits with the purchaser thereof the then unappropriated funds
deposited by Tenant as aforesaid, thereupon Landlord shall be discharged from
any further liability with respect to such Security Deposit.
 
8.    Use.  Tenant shall use the Premises for general office purposes and
purposes incident thereto, and shall not use or permit the Premises to be used
for any other purpose without the prior written consent of Landlord. Tenant
shall not use or occupy the Premises in violation of law or of the certificate
of occupancy issued for the Building of which the Premises are a part, and
shall, upon five (5) days written notice from Landlord, discontinue any use of
the Premises which is declared by any governmental authority having jurisdiction
to be a violation of law or of said certificate of occupancy.  Tenant shall
comply with any direction of any governmental authority having jurisdiction,
which shall, by reason of the nature of Tenant's use or occupancy of the
Premises, impose any duty upon Tenant or Landlord with respect to the Premises
or with respect to the use of occupation thereof.  Tenant shall not do or permit
to be done anything which will invalidate or increase the cost of any fire,
extended coverage or any other insurance policy covering the Building and/or
property located therein an shall comply with all rules, orders, regulations and
requirements of the Pacific Fire Rating Bureau or any other organization
performing a similar function.   Tenant shall promptly upon notice reimburse
Landlord as additional rent for any additional premium charged for such policy
by reason of Tenant's failure to comply with the provisions of this Paragraph
8.  Tenant shall not do or permit anything to be done in or about the Premises
which will unreasonably obstruct or interfere with the rights of other tenants
or occupants of the Building, or injure or annoy them, or use or allow the
Premises to be used for any improper, immoral, unlawful purpose, nor shall
Tenant cause, maintain or permit any nuisance in, on or about the
Premises.  Tenant shall not commit or suffer to be committed any waste in or
upon the Premises and shall keep the Premises in good repair and
appearance.  Notwithstanding the foregoing, Tenant shall have no responsibility
for repairing or maintaining:
 
a.    Any items warranted by Landlord,
 
b.    Structural portions of the Premises and the Building, including the roof,
exterior walls and foundation, and,
 
c.    The electrical, plumbing and HVAC systems within the Premises.  As part of
its use of the Premises, Tenant shall have the right to assemble and repair
equipment at the Premises incidental to its business, provided that such
activity does not constitute a major use of the Premises.


9.    Payment and Notices.  All rents and other sums payable by Tenant to
Landlord hereunder shall be paid to Landlord at the address designated by
Landlord in Paragraph 1 above or at such other places as Landlord may hereafter
designate in writing.  Any notice required or permitted to be given hereunder
must be in writing and may be given by personal delivery or by mail, and if
given by mail shall be deemed sufficiently given if sent by registered or
certified mail addressed to Tenant at the Building of which the Premises are a
part, or to Landlord at its address designated in Paragraph 1.  Either party may
by written notice to the other specify a different address for notice purposes
except that Landlord may in any event use the Premises as Tenant's address for
notice purposes.  Any notice or communication shall be deemed to have been given
on the date, which it is personally delivered, or, if mailed, three (3) days
after the date on which it is deposited in the United States.
 
Initials ______
Initials ______
Page 3 of 20

--------------------------------------------------------------------------------



10.    Brokers.  The parties recognize that the brokers who negotiate this Lease
are the brokers whose names are stated in Paragraph 1, and agree that Landlord
shall be solely responsible for the payment of brokerage commissions to said
brokers, and that Tenant shall have no responsibility therefor.  The parties
warrant to each other that each has not dealt with any real estate agents or
broker other than those brokers stated in Paragraph 1.  Each party agrees to
indemnify, defend, and hold harmless from all loss, claim, cost, and expense
incurred as a result of a breach of this warranty.
 
11.    Holding Over.  If Tenant holds over after the expiration or earlier
termination of the term hereof without the express written consent of Landlord,
Tenant shall become a tenant at sufferance only, at a rental rate equal to one
hundred fifty percent (150%) of the rent in effect upon the date of such
expiration (subject to adjustment as provided in Paragraph 6 hereof and prorated
on a daily basis), and otherwise subject to the terms, covenants and conditions
herein specified, so far as applicable.  Acceptance by Landlord of rent after
such expiration or earlier termination shall not constitute a holdover hereunder
or result in a renewal.  The forgoing provision of this Paragraph 11 are in
addition to and do not affect Landlord's right of re-entry or any rights of
Landlord hereunder or as otherwise provided by law.
 
12.    Taxes on Tenant's Personal Property and Trade Fixtures.
 
a.    Tenant shall be liable for and shall pay at least ten (10) days before
delinquency, taxes levied against any personal property or trade fixtures placed
by Tenant in or about the Premises.
 
b.    Landlord shall be responsible and shall pay for all taxes attributable to
the real property Leasehold Improvements made by Landlord to the Premises.


13.    Condition of Premises.  Except as otherwise provided in this Lease,
Tenant acknowledges that neither Landlord nor any agent of Landlord had made any
representation or warranty with respect to the Premises or the Building or with
respect to the suitability of either for the conduct of Tenant's
business.  Landlord hereby represents and warrants to Tenant that as of the
Commencement Date, the Premises, Building and the property are in compliance
with all applicable governmental laws, ordinances or regulations applicable to
the use of the Premises, including, without limitation, the Americans with
Disabilities Act of 1990.  Landlord shall indemnify, protect, defend and hold
Tenant harmless from and against any costs, losses, or damages arising out of a
breach of the foregoing representation.
 
14.    Alterations.
 
a.    Tenant shall make no alterations, decorations, additions or improvements
in or to the Premises without Landlord's prior written consent, and then only by
contractors or mechanics approved by Landlord.  Tenant agrees that there shall
be no constructions of partitions or other obstructions, which might interfere
with Landlord's free access to mechanical installations or facilities.  All such
work shall be done at such times and in such manner as Landlord may from time to
time designate.  Tenant covenants and agrees that all work done by Tenant shall
be performed in full compliance with all laws, rules, orders, ordinances,
directions, regulations, and requirements of all governmental agencies, offices,
departments, bureaus and boards having jurisdiction and in full compliance with
the rules, orders, directions, regulations, and requirements of the Pacific Fire
Rating Bureau, or of any similar body.  Before commencing any work, Tenant shall
give Landlord at least five (5) days written notice of the proposed commencement
of such work and shall, if required by Landlord, secure at tenant's own cost and
expense, a completion and lien indemnity bond, satisfactory to Landlord, for
said work.  Tenant further covenants and agrees that any mechanic's lien filed
against the Premises or against the Building for work claimed to have been done
for, or materials claimed to have been furnished to tenant, will be discharged
by Tenant by bond or otherwise, within ten (10) days after the filing thereof,
at the cost and expense of Tenant.  All alterations, decorations, additions or
improvements upon the Premises, made by either party, including (without
limiting the generality of the foregoing) all wall covering, built-in cabinet
work, paneling, and the like, shall, unless Landlord elects otherwise, become
the property of Landlord and shall remain upon, and be surrendered with the
Premises, as a part thereof, at the end of the term hereof, expect that Landlord
may, by written notice to Tenant, given at the time such work is performed,
require Tenant to remove all partitions counters, railings, and the like
installed by Tenant, and tenant shall repair any damage to the Premises arising
from such removal or at Landlord's option, shall pay to the Landlord's costs of
such removal and repair.  Notwithstanding anything contained in the foregoing to
the contrary, Tenant shall have the right, without the consent of Landlord, to
make certain minor alterations or improvements to the Premises costing in the
aggregate not greater than $10,000, provided, however, that Tenant shall provide
Landlord with notice of its intent to perform such work in advance of such
performance.
 
Initials ______
Initials ______
Page 4 of 20

--------------------------------------------------------------------------------


 
b.    All articles of personal property and all business and trade fixtures,
machinery and equipment, furniture and movable partitions owned by Tenant or
installed by Tenant at its expense in the Premises shall be and remain the
property of Tenant and may be removed by Tenant at any time during the lease
term provided Tenant is not in default hereunder, and provided further that
Tenant shall repair any damage caused by such removal.  If Tenant shall fail to
remove all of its effects from said Premises upon termination of this Lease for
any cause whatsoever, Landlord may, at its option, remove the same in any manner
that Landlord shall choose, and store said effects without liability to Tenant
for loss thereof, and Tenant agrees to pay Landlord upon demand any and all
expenses incurred in such removal, including court costs and attorneys' fees and
storage charges on such effects for any length of time that the same shall be in
Landlord's possession, or Landlord may, at its option without notice, sell said
effects, or any of the same, at private sale and without legal process, for such
price as Landlord may obtain and apply the proceeds of such sale upon any
amounts due under this Lease from Tenant to landlord and upon the expense
incident to the removal and sale of said effects.
 
c.    Landlord reserves the right at any time and from time to time without the
same constituting an actual or constructive eviction and without incurring any
liability to Tenant therefor or otherwise affecting Tenant's obligations under
this Lease, to make such changes, alterations, additions, improvements, repairs
or replacements in or to the Building (including the Premises if required so to
do by any law or regulation) and the fixtures and equipment thereof, as well as
in or to the street entrances, halls, passages and stairways, thereof, to change
the name by which the Building is commonly known, as Landlord may deem necessary
or desirable.  Nothing contained in this Subparagraph 14c. Shall be deemed to
relieve Tenant of any duty, obligation, or liability of tenant with respect to
making any repair, replacement or improvement or complying with any law, order
or requirement or any government obligation, responsibility or liability
whatsoever, for the care, supervision or repair of the Building or any part
thereof other than as otherwise provided in this Lease.  Notwithstanding
anything contained in the foregoing to the contrary, no such changes,
alteration, additions, improvement, repairs or replacements in or to the
building, and the fixtures or equipment thereof, shall materially affect
tenant's access to and use of the Premises.


15.    Repairs.
 
a.    Subject to the representations and warranties and repair obligations of
Landlord contained in this Lease, by entry hereunder, Tenant shall accept the
premises as being in good and sanitary order, condition and repair.  Tenant
shall, when and if needed or whenever reasonably requested by Landlord to do so,
when not resulting from natural disaster as covered by Landlord’s insurance, at
Tenant’s sole cost and expense, make all repairs to the Premises and every part
thereof, including all windows and doors, to keep, maintain and preserve the
premises in good condition and repair.  Tenant shall upon the expiration or
sooner termination of the term hereof surrender the Premises to Landlord in the
same conditions when received, ordinary wear and tear and casualty damages (i.e.
fire, earthquake) accepted.  At Lease termination, Tenant shall not be
responsible for repainting walls or cleaning carpet unless damage is beyond that
considered normal wear and tear.  Landlord shall have no obligation to alter,
remodel, improve, repair, decorate or paint the Premises or any part thereof and
the parties hereto affirm that Landlord has made no representations to Tenant
respecting the condition of the Premises or the Building except as specifically
herein set forth.
 
b.    Anything contained in Subparagraph 15a above to the contrary
notwithstanding, Landlord shall repair and maintain the structural portions of
the Building and the premises including the basic plumbing, heating,
ventilating, air conditioning and electrical systems installed or furnished by
Landlord, unless such maintenance and repairs are caused in part or in whole by
Tenant, its agents, servants, or employees in which case Tenant shall pay to
Landlord, as additional rent, the reasonable cost of such maintenance and
repairs.  Landlord shall not be liable for any failure to make any such repairs
or to perform any maintenance unless such failure shall persist for an
unreasonable time (normally two days) after written notice of the need of such
repairs or maintenance is given to Landlord by Tenant.  Tenant waives the right
to make repairs at Landlord's expense under any law, statute or ordinance now or
hereafter in effect.  Landlord also shall be responsible for repairing and
maintaining in good condition and repair the common areas of the Building and
the Premises.  Notwithstanding anything contained in the foregoing to the
contrary, in the event that, as a result of any repairs, maintenance or
improvements by Landlord to the Building or the Premises, Tenant's ability to
use the Premises is adversely affected for a period of two (2) or more business
days, all rent payable hereunder shall abate until such time as such repairs,
maintenance or improvements no longer adversely affect Tenant's use of the
Premises; provided, however, that no such abatement shall apply in the vent such
repairs, maintenance or improvement are necessitated by Tenant's negligence or
willful misconduct.
 
Initials ______
Initials ______
Page 5 of 20

--------------------------------------------------------------------------------


 
c.    Matters Pertaining to Toxic Mold.  Whenever the terms “Hazardous
Materials”, “Hazardous Substances”, or similar terms are used within the lease,
such definitions shall include or shall mean mold and fungi of all types and
conditions, whether containing toxic properties or not.  Furthermore, tenant
shall comply with any guidelines established by the California Department of
Health Services for the prevention or remediation of mold.  In addition to
tenant’s obligation to prevent and remediate the existence of mold as required
under this lease, tenant shall immediately notify landlord of any mold or
chronic water intrusion or flood conditions that exist upon or within the
Premises.


Regardless of the cause or responsibility for the presence of mold or a chronic
water intrusion or flood condition, tenant shall take all steps necessary to
prevent the amplification of any contamination problem, and shall take all steps
necessary to prevent tenant’s employees, agents, invitees, customers, etc. from
becoming exposed to any mold condition.


16.    Liens.  Tenant shall not permit any mechanic's, materialmen's or other
liens to be filed against the real property of which the Premises form a part
nor against the Tenant's leasehold interest in the Premises.
 
17.    Entry by Landlord.  Landlord reserves and shall, after providing prior
notice to Tenant, have the right to enter the Premises to inspect the same and
any other service to be provided by Landlord to Tenant hereunder, to submit said
Premises to prospective purchasers or tenants, to post notices of
non-responsibility, to alter, improve or repair the Premises or any other
portion of the Building, all without being deemed guilty of any eviction of
tenant and without abatement of rent, and may, in order to carry out such
purposes, erect scaffolding and other necessary structures where reasonably
required by the character of the work to be performed, provided that the
business of Tenant shall be interfered with as little as is reasonably
practicable.  Tenant hereby waives any claim for damages for any injury or
inconvenience to or interference with Tenant's business, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned thereby.  For
each of the aforesaid purposes, Landlord shall at all times have and retain a
key with which to unlock all of the doors in, upon and about the Premises,
excluding Tenant's vaults and safes and Landlord shall have the right to use any
and all means which Landlord may deem proper to open said doors in an emergency
in order to obtain entry to the Premises, and any entry to the Premises obtained
by Landlord by any of said means, or otherwise, or an eviction of Tenant from
the Premises or any portion thereof, and any damages caused on account thereof
shall be paid by Tenant.  Is understood and agreed that no provisions of this
Lease shall be construed as obligation for Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed herein to be
performed by Landlord.
 
18.    Utilities and Services.  Landlord agrees to furnish to the Premises
reasonable quantities of electric current for normal lighting and fractional
horsepower office machines, water for lavatory and drinking purpose, heat and
air conditioning (engineered for size) required in Landlord's reasonable
judgment for the comfortable use and occupancy of the Premises. Landlord shall
not be liable for, and Tenant shall not be entitled to any abatement or
reduction of rent by reason of Landlord's failure to furnish any of the
foregoing when such failure is caused by accident, breakage, repairs strikes,
lockouts, or other labor disturbances or labor disputes of any character, or for
any other causes.  Notwithstanding anything contained in the foregoing to the
contrary, in the event that interruption in utilities or services to the
Premises continues for a period of three (3) or more days and such interruption
is not the direct result of Tenant's negligence or willful misconduct, all rent
payable hereunder shall abate until such time as such utilities and/or services
are restored to the Premises.  If such interruption continues for a period of
thirty (30) or more days, Tenant shall have the right to terminate this Lease
upon ten (10) days written notice to Landlord.  Landlord shall provide
janitorial services to the Premises.  Landlord shall pay costs of gas and
electrical services to the Premises.
 
19.    Bankruptcy.  If Tenant shall file a petition in bankruptcy under any
Chapter of the Bankruptcy Act as then in effect, or if Tenant be adjudicated
bankrupt in involuntary bankruptcy proceedings and such adjudication shall not
have been vacated within sixty (60) days from the date thereof, or if a receiver
or trustee be appointed of Tenant’s property, and the order appointing such
receiver or trustee not be set aside or vacated within sixty (60) days after the
entry thereof, or if the Tenant shall assign Tenant's estate or effects for the
benefit of creditors, Landlord may, if Landlord so elects, with or without
notice of such election and with or without entry or action by Landlord,
forthwith terminate this Lease, and notwithstanding any other provision of this
Lease, Landlord in addition to any and all rights and remedies allowed by law or
equity, shall upon such termination be entitled to recover damages in the amount
provided in Paragraph 25 (b) below and neither Tenant nor any person claiming
through or under Tenant or by virtue of any statue or order of any court shall
be entitled to possession of the Premises but obtain as damages by reason of any
such termination an amount equal to the maximum allowed by any statue or rule of
law in effect at the time when, and governing the proceedings in which such
damages are to be proved, whether or not such amount be greater, equal to, or
less than the amount of damages recoverable under the provisions of this
Paragraph 19.
 
Initials ______
Initials ______
Page 6 of 20

--------------------------------------------------------------------------------


 
20.    Indemnification.   Except to the extent arising from Landlord's
negligence or willful misconduct, Tenant shall indemnify and hold harmless
Landlord against and from any and all claims arising from Tenant's use of the
Premises or the conduct of its business or from any activity, work, or thing
done, permitted or suffered by Tenant in or about the Premises, and shall
further indemnify and hold harmless Landlord against and from any and all claims
arising from any breach or default in the performance of any obligation on
Tenant's part to be performed under the terms of this Lease, or arising from any
act negligence or intentional misconduct, any action or proceeding brought
thereon; and in case any action or proceeding be brought against Landlord by
reason of any such claim, Tenant upon notice from Landlord shall defend the same
at Tenant's expense by counsel approved in writing by Landlord.  Tenant, as a
material part of the consideration to Landlord, hereby assumes all risk of
damage to property or injury to persons, upon or about the Premises from any
cause whatsoever except that which is caused by Landlord's negligence or by the
failure of Landlord to observe any of the terms and conditions of this Lease and
such failure has persisted for an unreasonable time, and Tenant hereby waives
all its claims in respect thereof against Landlord. Except to the extent arising
out of Tenant's negligence or willful misconduct, Landlord shall indemnify and
hold harmless Tenant against and from any and all claims arising from any
activity, work, or thing done, permitted or suffered by Landlord in or about the
Building, and shall further indemnify and hold harmless Tenant against and from
any and all claims arising from any breach or default in the performance of any
obligation on Landlord's part to be performed under the terms of this Lease, or
arising from the negligence or intentional misconduct of Landlord, or of its
agents or employees, and from and against all costs, attorney's fees, expenses
and liabilities incurred in or about such claim or any action or proceeding
brought thereon; and in case any action or proceeding be brought against Tenant
by reason of such claim, Landlord upon notice from Tenant shall defend the same
at Landlord's expense by counsel approved in writing by Tenant.
 
21.    Damage to Tenant's Property.  Except to the extent arising from
Landlord's negligence or willful misconduct, notwithstanding the provision of
Paragraph 20 to the contrary, Landlord or its agents shall not be liable for any
damage to property entrusted to employees of the Building, nor for loss of or
damage to any property by theft or otherwise, nor for any injury or damage to
persons or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water or rain which may leak from any part of the Building or from
the pipes, appliances or plumbing works therein or from the roof, street, or
sub-surface or from any other place or resulting from dampness or any other
cause whatsoever.  Landlord or its agents shall not be liable for interference
with the light or other incorporeal hereditaments.  Tenant shall give prompt
notice to Landlord in case of fire or accidents in the Premises or in the
Building or defects therein or in the fixtures or equipment.
 
22.    Insurance.
 
a.    Tenant shall, during the entire term hereof and during any rent free
period or period of prior occupancy, at its sole cost and expense, obtain,
maintain and keep in full force and effect, with Tenant, Landlord and the
mortgagees of Landlord named as insureds therein as their respective interests
may appear, the following insurance:
 
(i)    Fire insurance including extended coverage, vandalism and malicious
mischief upon property of every description and kind owned by Tenant and located
in the Building or for which Tenant is legally liable or installed by or on
behalf of Tenant including, without limitation, furniture, fittings,
installations, fixtures and any other personal property, in an amount which
comprises full replacement cost, the decision of Landlord or the mortgagees of
Landlord shall be conclusive.
 
(ii)    Commercial General Liability Insurance, coverage to include personal
injury, bodily injury, broad form property damage, operations hazard, owner's
protective coverage, contractual liability, products and completed operations
liability in limits of not less than One Million Dollars ($1,000,000) inclusive.
 
Initials ______
Initials ______
Page 7 of 20

--------------------------------------------------------------------------------


 
(iii)    Workers’ Compensation and Employer's Liability Insurance, which meets
statutory requirements for the State of California.
 
b.    All policies shall be taken out with insurers reasonably acceptable to
Landlord and in form satisfactory from time to time to Landlord.  Tenant agrees
that certificates of insurance on the Landlord's standard form, or if required
by Landlord or the mortgagees of Landlord, certified copies of each such
insurance policy, will be delivered to Landlord as soon as practicable after the
placing of the required insurance, but in no event later than ten (10) days
after Tenant takes possession of all or any part of the Premises, including
possession taken under the last sentence of Paragraph 4 hereof.  All policies
shall contain an undertaking by the insurers to notify Landlord and the
mortgagees of Landlord in writing not less than thirty (30) days prior to any
material change reduction in coverage, cancellation, or other termination
thereof.
 
c.    In the event of damage to or destruction of the Building entitling
Landlord to terminate this lease pursuant to Paragraph 23 hereof, if the
Premises have also been damaged, Tenant will immediately pay to Landlord all of
its insurance proceeds relating to the Leasehold Improvements and alterations in
the Premises.  If the Premises have not been damaged, Tenant will deliver to
Landlord, in accordance with the provisions of this Lease, the Leasehold
Improvements, the alterations and the Premises.
 
d.    Landlord covenants and agrees that throughout the Term it will insure the
Building (excluding any property with respect to which Tenant is obliged to
insure pursuant to the provisions of Subparagraph 22 a. above), against damage
by fire and standard extended coverage perils and public liability insurance in
such reasonable amounts with such reasonable deductions as would be carried by a
prudent owner of a similar building in El Dorado Hills Business Park.  Landlord
may, but shall not be obliged to, take out and carry any other form or forms of
insurance as it or the mortgagees of Landlord may reasonably determine
advisable.  Notwithstanding any contribution by Tenant to the cost of insurance
premiums, as provided herein, Tenant acknowledges that it has no right to
receive any proceeds from any such insurance policies carried by
Landlord.  Landlord will not carry insurance of any kind on Tenant's furniture
or furnishings, or on any fixtures, equipment, improvements or appurtenances of
Tenant under this Lease; and Landlord shall not be obligated to repair any
damage thereto or replace the same.
 
e.    Tenant agrees that it will not keep, use, sell or offer for sale in or
upon the Premises any article, which may be prohibited by any insurance policy
in force from time to time covering the Building and Building Standard Work. In
the event Tenant's occupancy or conduct of business in or on the Premises,
whether or not Landlord has consented to the same, results in any increase in
premiums as additional rent within ten (10) days after being billed therefor by
Landlord.  In determining whether increased premiums are a result of Tenant's
use or occupancy of the Premises, a schedule issued by the organization
computing the insurance rate on the Building or the leasehold Improvements
showing the various components of such rate, shall be conclusive evidence of the
several items and charges, which make up such rate.  Tenant shall promptly
comply with all reasonable requirements of the insurance authority or of any
insurer now or hereafter in effect relating to the Premises.
 
f.    If any insurance policy carried by Landlord, as provided by Subparagraph
22 d. above, shall be canceled or cancellation shall be threatened or the
coverage thereunder reduced or threatened to be reduced, in any way by reason of
the use or occupation of the Premises or any part thereof by Tenant or by any
assignee or subtenant of Tenant or by anyone permitted by Tenant to be upon the
Premises and, if Tenant fails to remedy the condition by giving rise to
cancellation, or threatened cancellation or reduction of coverage within ten
(10) days after notice thereof, Landlord may at its option, either terminate
this Lease or enter upon the Premises and attempt to remedy such conditions and
Tenant shall forthwith pay the cost thereof to Landlord as additional rent.
Landlord shall not be liable for any damage or injury caused to any property of
Tenant or of others located in the Premises as a result of such entry.  In the
event that the Landlord shall be unable to remedy such condition, the Landlord
shall have all of the remedies provided for in this Lease in the event of a
default by Tenant. Notwithstanding the foregoing provision of this Subparagraph
22f, if Tenant fails to remedy as aforesaid, Tenant shall be in default of its
obligation hereunder and Landlord shall have no obligations to attempt to remedy
such default.
 
g.    Any policy or policies of fire, extended coverage or similar casualty
insurance, which either party obtains in connection with the Premises shall
include a clause or endorsement denying the Insurer any rights of subrogation
against the other party to the extent rights have been waived by the insured
prior to the occurrence of injury or loss.  Landlord and Tenant waive any right
of recovery against the other for injury or loss due to hazards covered by
insurance containing such a waiver of subrogation clause or endorsement to the
extent of the injury or loss covered thereby.
 
Initials ______
Initials ______
Page 8 of 20

--------------------------------------------------------------------------------



23.    Damage or Destruction.
 
a.    In the event the Building and/or the Building Standard Work is damaged by
fire or other perils covered by Landlord's extended coverage insurance, Landlord
shall:
 
(i)    In the event of total destruction, at Landlord's option, within a period
of ninety (90) days thereafter, commence repair, reconstruction and restoration
of said Building and/or Building Standard Work and prosecute the same diligently
to completion, in which event this Lease shall remain in full force and effect;
or within said ninety (90) day period elect not to so repair, reconstruct or
restore said Building and/or Building Standard Work, in which event this Lease
shall terminate.  In either event, Landlord shall give Tenant written notice of
its intention within said ninety (90) day period.  In the event Landlord elects
not to restore said Building and/or Building Standard Work, this lease shall be
deemed to have terminated as of the date of such total destruction.
 
(ii)    In the event of a partial destruction of the Building and/or the
Building Standard Work, to an extent not exceeding twenty-five percent (25%) of
the full insurable value thereof and if the damage thereto is such that the
Building and/or the Building Standard Work may be repaired, reconstructed or
restored within a period of ninety (90) days from the date of the happening of
such casualty and Landlord will receive insurance proceeds sufficient to cover
the cost of such repairs, Landlord shall commence and proceed diligently with
the work of repair, reconstruction and restoration and the Lease shall continue
in full force and effect.  If such work of repair, reconstruction and
restoration is such as to require a period longer than ninety (90) days or
exceeds twenty -five percent (25%) of the full insurable value thereof, or if
said insurance proceeds will not be sufficient to cover the cost of such
repairs, Landlord either may elect to so repair, reconstruct or restore and this
Lease shall continue in full force and effect or Landlord may elect not to
repair, reconstruct or restore and the Lease shall in such event
terminate.  Under any of the conditions of this Subparagraph 23a ii), Landlord
shall give written notice to Tenant of its intention within said ninety (90) day
period.  In the event Landlord elects not to restore said Building and/or
Building Standard Work, this Lease shall be deemed to have terminated as of the
date of such partial destruction.
 
b.    Upon termination of this Lease under any of the provisions of this
Paragraph 23, the parties shall be released thereby without further obligation
to the other from the date possession of the Premises is surrendered to Landlord
except for items which have theretofore accrued and are then unpaid.
 
c.    In the event of repair, reconstruction and restoration by Landlord as
herein provided, the rental provided to be paid under this Lease shall be abated
proportionately with the degree to which Tenant's use of the Premises is
impaired during the period of such repair, reconstruction or
restoration.  Tenant shall not be entitled to any compensation or damages for
loss in the use of the whole or any part of the Premises and/or any
inconvenience or annoyance occasioned by such damage, repair, reconstruction or
restoration.
 
d.    Tenant shall not be released from any of its obligations under this Lease
except to the extent and upon the conditions expressly stated in this Paragraph
23.  Notwithstanding anything to the contrary contained in this Paragraph 23,
should Landlord be delayed or prevented from repairing or restoring the damaged
Premises within one hundred fifty (150) days after the occurrence of such damage
or destruction by reason of acts of God, war, governmental restrictions,
inability to procure the necessary labor or materials, or other cause beyond the
control of Landlord, Landlord shall be relieved of its obligation to make such
repairs or restoration and Tenant shall be released from its obligations under
this Lease as of the end of said one hundred fifty(150) day period.
 
e.    It is hereby understood that if Landlord is obligated to or elects to
repair or restore as herein provided, Landlord shall be obligated to make
repairs or restoration only of those portions of the Building and the Premises
which were originally provided at Landlord expense, and the repair and
restoration of items not provided at Landlord's expense shall be the obligation
of Tenant.
 
f.    Notwithstanding anything to the contrary contained in this Paragraph 23,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises when the damage resulting from any casualty covered under
this Paragraph 23 occurs during the last twelve (12) months of the term of this
Lease or any extension hereof, and either party shall have the right to
terminate this lease.
 
Initials ______
Initials ______
Page 9 of 20

--------------------------------------------------------------------------------


 
g.    Notwithstanding anything to the contrary contained in this Paragraph 23,
if reasonably adequate temporary space cannot be secured within 20 miles of the
building, at a cost of no more than 150% of the rent that would otherwise be due
the Landlord, the Tenant shall have the right to terminate the Lease.


24.    Eminent Domain.  In case the whole of the Premises, or such part thereof
as shall substantially interfere with Tenant's use and occupancy thereof, shall
be taken for any public or quasi-public purpose by any lawful power or authority
by exercise of the right of appropriation, condemnation or eminent domain, or
sold to prevent such taking, either party shall have the right to terminate this
Lease effective as of the date possession is required to be surrendered to said
authority.  Tenant shall not assert any claim against Landlord or the taking
authority for any compensation because of such taking, and Landlord shall be
entitled to receive the entire amount of any award without deduction for any
estate or interest of Tenant.  In the event the amount of property or the type
of estate taken shall not substantially interfere with the conduct of Tenant's
business, Landlord shall be entitled to the entire amount of the award without
deduction for any estate or interest of Tenant, and Landlord at his option may
terminate this Lease.  If Landlord does not so elect, Landlord shall promptly
proceed to restore the Premises to substantially their same condition prior to
such partial taking, and proportionate allowance shall be made to Tenant for the
rent corresponding to the time during which, and to the part of the Premises of
which, Tenant shall be so deprived on account of such taking and
restoration.  Nothing contained in this Paragraph 24 shall be deemed to give
Landlord any interest in any award made to Tenant for the taking of personal
property and fixtures belonging to Tenant.
 
25.    Defaults and Remedies.
 
a.    The occurrence of any one or more of the following events shall constitute
a default hereunder by Tenant:
 
(i)    The failure by Tenant to make any payment of rent or additional rent or
any other payment required to be made by Tenant hereunder, as and when due,
where such failure shall continue for a period of three (3) days after written
notice thereof from Landlord to Tenant; provided however, that any such notice
shall be in lieu of, and not in addition to, any notice required under
California Code of Civil Procedure § 1161.
 
(ii)    The failure by Tenant to observe or perform any of the express or
implied covenants or provision of this lease to be observed or performed by
Tenant, other than as specified in Subparagraph 25a. (i) above, where such
failure shall continue for a period of thirty (30) days after written notice
thereof from Landlord to Tenant; provided, however, that any such notice shall
be in lieu of, and not in addition to, any notice required under California Code
of Civil Procedure § 1161; provided, further, that if the nature of Tenant's
default is such that more than thirty (30) days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant shall commence
such cure within said thirty (30) days period and thereafter diligently
prosecute such cure to completion, which completion shall occur not later than
sixty (60) days from the date of such notice from Landlord.
 
(iii)    (1) The making by Tenant of any general assignment for the benefit of
creditors; (2) the filing by or against Tenant of a petition to have Tenant
adjudged bankrupt or a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition files against Tenant,
the same is dismissed within sixty (60) days); (3) the appointment of a trustee
or receiver to take possession of substantially all of tenant's assets located
at the Premises or of Tenant's interest in this Lease, where possession not
restored to Tenant within thirty (30) days; or (4) the attachment, execution or
other judicial seizure of substantially all of Tenant's assets located at the
Premises or of Tenant's interest in this Lease where such seizure is not
discharged within sixty (60) days.
 
b.    In the event of any such default by Tenant, in addition to any other
remedies available to Landlord at law or in equity, Landlord shall have the
immediate option to terminate this Lease and all rights of Tenant
thereunder.  In the event that Landlord shall elect to so terminate this Lease
then Landlord may recover from Tenant:
 
(i)    The worth at the time of award of any unpaid rent which had been earned
at the time of such termination; plus
 
(ii)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
 
Initials ______
Initials ______
Page 10 of 20

--------------------------------------------------------------------------------


 
(iii)    The worth at the time of award of the amount by which the unpaid rent
for the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus
 
(iv)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform his obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom.
 
As used in paragraphs 25b. (i) and (ii) above, the "worth at the time of award"
is computed by allowing interest at the maximum rate permitted by law per
annum.  As used in Subparagraph 25b(iii) above, the "worth at the time of award"
is computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus one percent (1%).
 
c.    In the event of any such default by Tenant, Landlord shall also have the
right, with or without terminating this Lease, to re-enter the Premises and
remove all persons and property from the Premises; such property may be removed
and stored in a public warehouse or elsewhere at the cost of and for the account
of Tenant.  No re-entry or taking possession of the Premises by Landlord
pursuant to this Subparagraph 25c. shall be construed as an election to
terminate this Lease unless a written notice of such intention is given to
Tenant or unless a court of competent jurisdiction thereof decides the
termination.
 
d.    All rights, options and remedies of Landlord contained in this Lease shall
be construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law, whether or
not stated in this Lease. No waiver of any default of Tenant hereunder shall be
implied from any acceptance by Landlord or any rent or other payments due
hereunder or any omission by Landlord to take any action on account of such
default if such default persists or is repeated, and no express waiver shall
affect defaults other than as specified in said waiver.  The consent or approval
of Landlord to or of any act by Tenant requiring Landlord's consent or approval
shall not be deemed to waive or render unnecessary Landlord's consent or
approval to or of any subsequent similar acts by Tenant.


26.    Assignment and Subletting.  Tenant shall not voluntarily assign or
encumber its interest in this Lease or in the Premises, or sublease all or any
part of the Premises, or allow any other person or entity to occupy or use all
or any part of the Premises, without first obtaining Landlord's prior written
consent.  Any assignment, encumbrance or sublease without Landlord's prior
written consent shall be voidable at Landlord's election, and shall constitute a
default.  No consent to and assignment, encumbrance, or sublease shall
constitute a further waiver of the provisions of this paragraph.  Tenant shall
notify Landlord in writing of Tenant's intent to sublease, encumber or assign
this Lease and Landlord shall, within fifteen (15) days of receipt of such
written notice, elect one of the following:
 
a.    Consent to such proposed assignment, encumbrance or sublease; or
 
b.    Refuse in writing such consent, which refusal shall be on reasonable
grounds; which grounds shall be set forth in such writing.


Landlord's waiver or consent to any assignment or subletting shall not relieve
Tenant from any obligation under this Lease.  Occupancy of all or part of the
Premise by parent, subsidiary, or affiliated companies of Tenant shall not be
deemed an assignment or subletting.


27.    Subordination.  Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, and at the
election of Landlord or any first mortgagee with a lien on the Building or any
ground lessor with respect to the Building, the Lease shall be subject and
subordinate at all times to:
 
a.    All ground leases or underlying leases which may now exist or hereafter be
executed affecting the Building or the land upon which the Building is situated
or both, and
 
b.    The lien of any mortgage or deed of trust which may now exist or hereafter
be executed in any amount for which the Building, land, ground leases or
underlying leases, or Landlord's interest or estate in any of said items is
specified as security.  Notwithstanding the foregoing, Landlord shall have the
right to subordinate or cause to be subordinated any such ground leases or
underlying leases or any such liens to this lease.  In the event that any ground
lease or underlying lease terminates for any reason or any mortgage or deed of
trust is foreclosed or a conveyance in lieu of foreclosure is made for any
reason, Tenant shall notwithstanding any subordination, attorn to and become the
Tenant of successor in interest to Landlord, at the option of such successor in
interest, provided that such successor-in-interest agrees to execute a
non-disturbance agreement reasonably acceptable to Tenant.  Tenant covenants and
agrees to execute and deliver, upon demand by Landlord any additional reasonable
documents evidencing the priority or subordination of this Lease with respect to
any such ground leases or underlying leases or the lien of any such mortgagee or
deed of trust provided the same requires that any ground lessor mortgagee or
beneficiary will recognize this Lease in the event it succeeds to the interest
of Landlord hereunder.
 
Initials ______
Initials ______
Page 11 of 20

--------------------------------------------------------------------------------



28.    Estoppel Certificate.
 
a.    Within five (5) days following any written request which Landlord may make
from time to time, Tenant shall execute and deliver to Landlord a statement
certifying:
 
(i)    The date of commencement of this lease;
 
(ii)    The fact that this Lease is unmodified and in full force and effect (or
if there have been modifications hereto, that this Lease is in full force and
effect, as modified, and stating the date and nature of such modifications);
 
(iii)    The date to which the rental and other sums payable under this lease
have been paid;
 
(iv)    The fact that there are no current defaults under the Lease by either
Landlord (to Tenant's knowledge) or Tenant except as specified in Tenant's
statement; and
 
(v)    Such other matters reasonably requested by Landlord.  Landlord and Tenant
intend that any mortgagee, beneficiary, purchaser or prospective purchaser of
the Building or any interest may rely upon any statement delivered pursuant to
this Paragraph 28 therein.
 
b.    Tenant's failure to deliver such statement within such time shall be
conclusive upon Tenant;
 
(i)    That this Lease is in full force and effect, without modification except
as may be represented by Landlord; and
 
(ii)    That there are no incurred defaults in Landlord’s performance; and
 
(iii)    That not more than one (1) month's rental has been paid in advance.
 
c.    Within ten (10) days following any written request which Tenant may make
from time to time, Landlord shall execute and deliver to Tenant a statement
certifying as to the matters listed in Paragraph 28a above and any other matters
reasonably requested by Tenant.


29.    Rules and Regulation.  Tenant shall faithfully observe and comply with
reasonable rules and regulations developed and put into effect by Landlord and
all reasonable and nondiscriminatory modifications thereof and additions thereto
from time to time put into effect by Landlord.  Landlord shall not be
responsible to Tenant for the violation or non-performance by any other tenant
or occupant of the Building of any of said rules and regulations.  Landlord
shall use reasonable efforts to uniformly enforce common rules and regulations
against all tenants of the Building.
 
30.    Conflict of Laws.  This Lease shall be governed by and construed pursuant
to the laws of the State of California.
 
31.    Successors and Assigns.  Except as otherwise provided in this Lease, all
of the covenants, conditions and provisions of this Lease shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.
 
Page 12 of 20

--------------------------------------------------------------------------------


 
32.    Surrender of Premises.  The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not work a merger, and shall, at
the option of Landlord, operate as an assignment to it of any or all subleases
or sub-tenancies.
 
33.    Attorneys' Fees.
 
a.    In the event either party hereto should bring suit for the possession of
the Premises, for the recovery of any sum due under this Lease, or because of
the breach of any provisions of this Lease, or for any other relief against the
other party hereunder, then all costs and expenses, including reasonable
attorneys' fees, incurred by the prevailing party therein shall be paid by the
other party, which obligation on the part of the other party shall be deemed to
have accrued on the date of the commencement of such action and shall be
enforceable whether or not the action is prosecuted to judgment.
 
b.    Should Landlord be named as a defendant in any suit brought against Tenant
in connection with or arising out of Tenant's occupancy hereunder, Tenant shall
pay to Landlord its costs and expenses incurred in such suit, including
reasonable attorneys' fees.  Should Tenant be named as a defendant in any suit
brought against Landlord in connection with or arising out of Landlord's
interest in the Building, Landlord shall pay to Tenant its costs and expenses
incurred in such suit, including reasonable attorney's fees.


34.    Performance by Tenant.  All covenants and agreements to be performed by
Tenant under any of the terms of this Lease shall be performed by Tenant at
Tenant's sole cost and expense and without any abatement of rent.  If Tenant
shall fail to pay any sum of money, other than Annual Basic Rent, required to be
paid by it hereunder and such failure shall continue for three (3) days after
written notice thereof by Landlord, Landlord may, without waiving or releasing
Tenant from obligations of Tenant, but shall not be obligated to, make any such
payment or perform any such other act on Tenant's part to be made or performed
as in this Lease provided.  All sums so paid by Landlord and all necessary
incidental costs together with interest thereon at the maximum rate permissible
by law, from the date of such payment by Landlord, shall be payable to Landlord
on demand, Tenant covenants to pay any such sums, and Landlord shall have (in
addition to any other right or remedy of Landlord) the same rights and remedies
in the event of the non-payment thereof by Tenant as in the case of default by
Tenant in the payment of the Rent.  For each such late payment, Tenant shall
also pay to Landlord a service charge.  Rent payment is due on the first day of
each month and considered late and delinquent if not received in Landlord's
office by the tenth day of the month.  Service charge for late payment shall be
ten (10%) percent of any past due balance.  In the event that any check, draft,
or other instrument of payment given by Tenant to Landlord is dishonored for any
reason, Tenant agrees to pay to Landlord the sum of $20.00 in addition to any
late charges incurred as stated above.
 
35.    Mortgagee Protection.  In the event of any default on the part of
Landlord, Tenant will give notice by registered or certified mail to any
beneficiary of a deed of trust or mortgage covering the Premises whose address
shall have been furnished to Tenant, and shall offer such beneficiary or
mortgagee a reasonable opportunity to cure the default.
 
36.    Definition of Landlord. The term "Landlord" as used in this Lease, so far
as covenants or obligations on the part of Landlord are concerned, shall be
limited to mean and include only the owner or owners, at the time in question,
of the fee title of the Premises.  In the event of any transfer, assignment or
other conveyance or transfers of any such title or leasehold, Landlord herein
named (and in case of any subsequent transfer or conveyances, the then grantor)
shall be automatically freed and relieved from and after the date of such
transfer, assignment or conveyance of all liability as respects the performance
of any covenants or obligations on the part of Landlord contained in this Lease
thereafter to be performed and, without further agreement, the transferee of
such title shall be deemed to have assumed and agreed to observe and perform any
and all obligations of Landlord hereunder, during its ownership of the
Premises.  Landlord may transfer its interest in the Premises without the
consent of Tenant and such transfer or subsequent transfer shall not be deemed a
violation on Landlord's part of any of the terms and conditions of this Lease.
 
37.    Waiver.  The waiver by either party of any breach of any term, covenant
or condition herein contained shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition herein
contained, nor shall any custom or practice which may grow up between the
parties in the administration of the terms hereof be deemed a waiver of, or in
any way affect, the right of either party to insist upon the performance by the
other party in strict accordance with said terms.  The subsequent acceptance of
rent hereunder by Landlord shall not be deemed to be a waiver of any preceding
breach by Tenant of any term, covenant or condition of this Lease, other than
the failure of Tenant to pay the particular rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
rent.
 
Initials ______
Initials ______
Page 13 of 20

--------------------------------------------------------------------------------



38.    Parking.  Tenant shall have the right to park in the building's parking
facilities in common with other tenants of the building project upon terms and
conditions as may from time to time be established by Landlord.  Tenant agrees
not to overburden the parking facilities and agrees to cooperate with Landlord
and other tenants in the use of the parking facilities.  Landlord reserves the
right in its absolute discretion to determine whether the parking facilities are
becoming crowded and to allocate and assign parking spaces between Tenant and
other tenants.  Landlord shall provide Tenant with one parking space for each
250 square feet of the leased space within the Premises, as designated in
Paragraph 1, above, in the Building Project’s parking facilities at no
additional cost to Tenant.
 
39.    Terms and Headings.  The words "Landlord" and "Tenant" as used herein
shall include the plural as well as the singular.  Words used in any gender
include other genders.  If there are more than one Tenant the obligations
hereunder imposed upon Tenant shall be joint and several.  The Paragraph
headings of this Lease are not a part of this Lease and shall have no effect
upon the construction or interpretation of any part hereof.
 
40.    Examination of Lease.  Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for Lease,
and it is not effective as a Lease or otherwise until execution by and delivery
to both Landlord and Tenant.
 
41.    Time.  Time is of essence with respect to the performance of every
provision of this Lease in which time or performance is a factor.
 
42.    Prior Agreements: Amendments.  This Lease contains all of the agreements
of the parties hereto with respect to any matter covered or mentioned in this
Lease, and no prior agreement or understanding pertaining to any such matter
shall be effective for any purpose.  No provisions of this Lease may be amended
or added to except by an agreement in writing signed by the parties hereto or
their respective successors in interest.
 
43.    Separability.  Any provision of this Lease which shall prove to be
invalid, void or illegal in no way affects, impairs or invalidates any other
provision hereof, and such other provisions shall remain in full force and
effect.
 
44.    Recording.  Neither Landlord nor Tenant shall record this Lease or a
short form memorandum thereof without the consent of the other.
 
45.    Consents.  Whenever the consent of either party is required
hereunder-such consent shall not be unreasonably withheld, or delayed.
 
46.    Limitation on Liability.  In consideration of the benefits accruing
hereunder, Tenant and all successors and assigns covenant and agree that, in the
event of any actual or alleged failure, breach or default hereunder by Landlord:
 
a.    The sole and exclusive remedy shall be against the Landlord and its
assets.
 
b.    No partner of Landlord shall be sued or named as a party in any suit or
action (except as may be necessary to secure jurisdiction of the partnership);
 
c.    No service of process shall be made against any partner of Landlord
(except as may be necessary to secure jurisdiction of the partnership);
 
d.    No partner of Landlord shall be required to answer or otherwise plead to
any service of process;
 
e.    No judgment will be taken against any partner of Landlord;
 
f.    Any judgment taken against any partner of Landlord may be vacated and set
aside at any time;
 
g.    No writ of execution will ever be levied against the assets of any partner
of Landlord;
 
Initials ______
Initials ______
Page 14 of 20

--------------------------------------------------------------------------------


 
h.    These covenants and agreements are enforceable both by Landlord and also
by any partner of  Landlord.


47.    Riders.  Clauses, plats and riders, if any, signed by Landlord and Tenant
and affixed to this Lease are a part thereof.


48.    Signs and Auctions.  Tenant shall not place any sign upon the Premises or
the Building or conduct any auction thereon.  Landlord shall provide initial
Tenant signage for suite entrance door limited to one business name.
 
49.    Modification for Lender.  If, in connection with obtaining construction,
interim or permanent financing for the Building, the lender shall request
reasonable modifications in this Lease as a condition to such financing, Tenant
will not unreasonably withhold, delay or defer its consent thereto, provided
that such modifications do not increase the obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created or Tenant's
rights hereunder.
 
50.    Accord and Satisfaction.  No payment by Tenant or receipt by Landlord of
a lesser amount than the rent payment herein stipulated shall be deemed to be
other than on account of the rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord's right to recover the balance of such rent or pursue any
other remedy provided in this Lease.  Tenant agrees that each of the foregoing
covenants and agreements shall be applicable to any covenant or agreement either
expressly contained in this Lease or imposed by any statute or at common law.
 
51.    Financial Statements.  At any time during the term of this Lease, Tenant
shall upon ten (10) business days prior written notice from Landlord, provide
Landlord with a current financial statement and financial statements of the two
(2) years prior to the current financial statement year.  Such statement shall
be prepared in accordance with generally accepted accounting principles and, if
such is the normal practice of Tenant, shall be audited by an independent
certified public accountant.  Landlord agrees that any financial statements
provided are to be kept confidential and treated as proprietary
information.  Such statements shall be used only in ways that are reasonably
related to this Lease and shall not be made public.
 
52.    Rent.  Monthly “full service” rent for the first year of the Lease shall
be at the rate of $  1.40        per rentable square foot.  Following is the
amount of monthly payments of rent for the Premises, based upon rentable square
feet of office space.  Measurement of square feet is defined by architect’s
plans and Landlord and Tenant agree with such definition.  Rent amount includes
Landlord’s allowance for costs of gas and electric, based upon Tenant’s normal
use of utilities, five days per week from the hours of 6:00 am through 6:00
PM.  If Tenant exceeds normal use and costs, Landlord shall provide written
notification of the amount the costs exceed the allowance for the period
covered, and Tenant shall pay to Landlord the amount within 10 calendar days
after receiving the notification.  Tenant shall pay directly for costs of any
communication, telephone and security systems associated with the leased space
within the Premises, per Paragraph 1, above. Should the Commencement Date be
other than as shown in Paragraph 1, above, the dates below will be adjusted
accordingly.  First Month’s Rent ($2,198.00) and the Security Deposit
($2,198.00), total deposits of $      4,396.00                   , are to be
made at the time of signing this Lease by Tenant.
 

RENTAL PERIOD MONTHLY RENT Months 01- 12 $2,198.00     OPTION PERIOD MONTHLY
RENT Months 13-24 $2,264.00

 
53.    Option to Renew.  Provided that Tenant is not in default in the
performance of this lease, Tenant shall have the option to renew this lease for
one (1) additional one (1) year period at the rental rate shown in paragraph 52
above, with all other terms and conditions of the Lease applicable during the
option period.  To exercise this option, Tenant must notify Landlord, in writing
no later than ninety (90) days prior to end of lease term.  If Tenant does not
so notify Landlord, the option to renew is canceled and Tenant shall vacate the
subject space by end of the lease term.
 
54.    Security System.  Tenant shall have the right to install a security alarm
system within the Premises at Tenant’s expense.  In the event Tenant removes
such alarm system upon the termination of the Lease, Tenant shall repair all
damage to the Premises caused by such removal.
 
Initials ______
Initials ______
Page 15 of 20

--------------------------------------------------------------------------------


 
55.    Reasonable Hours and Usage of Utilities. Landlord considers reasonable
and normal provision of lighting and HVAC to premises Monday through Friday,
from 6:00 AM to 6:00 PM.  If Tenant requires or utilizes more power than is
considered normal by Landlord, Landlord shall require Tenant to pay the cost, as
fairly determined by Landlord, of such extraordinary usage.
 
56.    Broker. Sammy F. Cemo is the CEO of the brokerage firm Cemo Commercial,
Inc. and also is a member of CSS Properties, LLC.
 
57.    Tenant Improvements.  Tenant shall accept Premises “as-is”, except
Landlord, at Landlord’s sole cost and expense shall:


a.     
Paint the entire suite,

b.     
Replace the carpet,

c.     
Remove the built-in desk, and

d.     
Add 4-20 amps circuits.



58.    Payments.  A summary of deposit, to be paid by Tenant at time of Lease
execution, is as follows:
 

  First Month Rent on Leased Space $  2,198.00   Security Deposit on Leased
Space     2,198.00  
Total Deposits
$4,396.00

 
Payments are to be made payable to:
Six Sierra Property Management


and mailed
c/o Cemo Commercial
1107 Investment Blvd, Ste 150
El Dorado Hills, CA  95762




AGREED AND ACCEPTED
 

Landlord: Tenant: CSS Properties, LLC Cellynx, Inc.    
_________________________ _______________________________     Print: Sammy F.
Cemo, Member     Print: ___________________________     Date:
_____________________ Date: ___________________________

                  
 
Attachments:


Exhibit A:    Floor Plan
Exhibit B:    Rules and Regulations


Initials ______
Initials ______

Page 16 of 20

--------------------------------------------------------------------------------




Exhibit A
Floor Plan- 5047 Robert J Mathews Ste 400
 
 
 
 
 
 
 
 
 
 
Initials ______
Initials ______
Page 17 of 20

--------------------------------------------------------------------------------




Exhibit B
Rules and Regulations


1.    No sign, placard, picture, advertisement, name or notice shall be
inscribed, displayed, printed or affixed on or to any part of the outside or
inside of the Building or the Premises without the prior written consent of
Landlord.  Landlord shall have the right to remove any such sign, placard,
picture, advertisement, name or notice without notice to and at the expense of
Tenant.  Tenant shall not place anything or allow anything to be placed near the
glass of any window, door, partition or wall, which may appear unsightly from
outside "the Premises".
 
2.    Any bulletin board or directory of the Building provided shall be
exclusively for the display of the name and location of Tenant and Landlord
reserves the right to exclude any other names therefrom.
 
3.    The sidewalks, halls, passages, exits, entrances and stairways shall not
be obstructed by any of the tenants or used by them for any purpose other than
for ingress to and egress from their respective Premises.  The halls, passages,
exits, entrances, stairways, balconies and roof are not for the use of the
general public and the Landlord shall in all cases retain the right to control
and prevent access thereto by all persons whose presence in the judgment of the
Landlord shall be prejudicial to the safety, character, reputation and interests
of the Building and its tenants, provided that nothing herein contained shall be
construed to prevent such access to persons with whom the Tenant normally deals
in the ordinary course of Tenant's business unless such persons are engaged in
illegal activities.  No tenant and no employees or invitees of any tenant shall
go upon the roof of the Building.
 
4.    Tenant shall not alter any lock or install any new or additional locks or
any bolts on any door of the Premises without the written consent of Landlord
and Tenant must provide Landlord with an access key within 24 hours of any such
change.
 
5.    The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein and the expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the Tenant who, or whose employees or invitees shall have
caused it.
 
6.    Tenant shall not overload the floor of the Premises or mark, drive nails,
screw or drill into the partitions, woodwork or plaster or in any way deface the
Premises or any part thereof.  No boring, cutting or stringing of wires or
laying of linoleum or other similar floor coverings shall be permitted except
with the prior written consent of the Landlord and as the Landlord may direct.
 
7.    No furniture, freight or equipment of any kind shall be brought into the
Building without the consent of Landlord and all moving of the same into or out
of the Building shall be done at such time and in such manner, as Landlord shall
designate.  Landlord shall have the right to prescribe the weight, size and
position of all safes and other heavy equipment brought into the Building and
also the times and manner of moving the same in and out of the Building.  Safes
or other heavy objects shall, if considered necessary by Landlord; stand on wood
strips of such thickness as is necessary to properly distribute the
weight.  Landlord will not be responsible for loss of or damage to any such safe
or property from any cause and all damage done to the Building by moving or
maintaining any such safe or other property shall be repaired at the expense of
Tenant.  There shall not be used in any space, or in the public halls of the
Building, either by any tenant or others, any hand trucks except those equipped
with rubber tires and side guards.
 
8.    Except with the written consent of Landlord, no person or persons other
than those approved by Landlord shall be permitted to enter the building for the
purpose of cleaning the same.  Tenant shall not cause an unnecessary labor by
reason of Tenant's carelessness or indifference in the preservation of good
order and cleanliness.  Landlord shall in no way be responsible to any Tenant
for any loss of property on the Premises, however occurring, or for any damage
done to the effects of any Tenant by the janitor or any other employee or any
other person.
 
9.    Tenant shall not use, keep or permit to be used or kept any noxious gas or
substance in the Premises, or permit or suffer the Premises to be occupied or
used in a manner offensive or objectionable to the Landlord or other occupants
of the Building by reason of noise, odors and/or vibrations, or interfere in any
way with other tenants or those having business therein, nor shall any animals
or birds be brought in or kept in or about the Premises or the Building.  No
Tenant shall make or permit to be made any unseemly or disturbing noises or
disturb or interfere with occupants of this or neighboring Buildings or premises
or those having business with them whether by the use of any musical instrument,
radio, phonograph, unusual noise, or in any other way.  No Tenant shall throw
anything out of doors or down the passageways.
 
Initials ______
Initials ______
Page 18 of 20

--------------------------------------------------------------------------------


 
10.    The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
for general office purposes.  No Tenant shall occupy or permit any portion of
his Premises to be occupied as an office for a public stenographer or typist, or
for the manufacture or sale of liquor, or tobacco in any form, or as a
barbershop or manicure shop.  No Tenant shall advertise for laborers giving an
address at the Premises.  The Premises shall not be used for lodging or sleeping
or for any illegal purposes.
 
11.    Tenant shall not use or keep in the Premises or the Building any
kerosene, gasoline or inflammable or combustible fluid or material, or use any
method of heating or air conditioning other than that supplied by Landlord.
 
12.    Landlord will direct electricians as to where and how telephone wires are
to be introduced.  No boring or cutting for wires will be allowed without the
consent of Landlord.  The location of telephones, call boxes and other office
equipment affixed to the Premises shall be subject to the approval of Landlord.
 
13.    All keys to offices, rooms and toilet rooms shall be obtained from
Landlord's Office and Tenant shall not from any other source duplicate, obtain
keys or have keys made without Landlord's approval.  The Tenant, upon
termination of the tenancy, shall deliver to the Landlord the keys of the
offices, rooms and toilet rooms which shall have been furnished or shall pay the
Landlord the cost of replacing same or of changing the lock or locks opened by
such lost key if Landlord deems it necessary to make such change.
 
14.    No Tenant shall lay linoleum, tile, carpet or other similar floor
covering so that the same shall be affixed to the floor of the Premises in any
manner except as approved by the Landlord.  The expense of repairing any damage
resulting from a violation of this rule or removal of any floor covering shall
be borne by the Tenant by whom, or by whose contractors, employees or invitees,
the damage shall have been caused.
 
15.    No furniture, packages, supplies, equipment or merchandise will be
received in the Building, except between such hours as shall be designated by
Landlord.
 
16.    On Sundays, legal holidays and on Saturday commencing at 12:00 noon, and
on other days between the hours of 7:00 P.M. and 7:00 A.M. the following day,
access to the building, or to the halls, corridors, or stairways in the
Building, or to the Premises may be refused unless the person seeking access is
known to the person or employee of the building in charge and has a pass or is
properly identified.  The Landlord shall in no case be liable for damages for
any error with regard to the admission to or exclusion from the Building of any
person.  The Landlord reserves the right to prevent access to the Building for
the safety of the tenants and protection of property in the Building and the
Building.  Landlord reserves the right to close and keep locked all entrance and
exit doors of the Building on Sundays, legal holidays, and on Saturdays
commencing at 12:00 noon, and on other days between the hours of 7:00 P.M. and
7:00 A.M., and during such further hours as Landlord may deem advisable for the
adequate protection of said Building and the property of its tenants.
 
17.    Tenant shall see that the doors of the Premises are closed and securely
locked before leaving the Building and must observe strict care and caution that
all water faucets or water apparatus are entirely shut off before Tenant or
Tenant's employees leave the building, and that all electricity shall likewise
be carefully shut off, so as to prevent waste or damage, and for any default or
carelessness Tenant shall make good all injuries sustained by other tenants or
occupants of the Building.
 
18.    Landlord reserves the right to exclude or expel from the Building any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
the rules and regulations of the Building.
 
19.    The requirements of Tenant will be attended to only upon application at
the Office of the Building.  Employees of Landlord shall not perform any work or
do anything outside of their regular duties unless under special instructions
from the Landlord, and no employee will admit any person (Tenant or otherwise)
to any office without specific instructions from the Landlord.
 
Initials ______
Initials ______
Page 19 of 20

--------------------------------------------------------------------------------


 
20.    No vending machine or machines of similar type shall be installed,
maintained, or operated upon the Premises without the written consent of the
Landlord.
 
21.    Landlord shall have the right, exercisable without notice and without
liability to Tenant, to change the name and the street address of the Building
of which the Premises are a part.
 
22.    Tenant agrees that it shall comply with all fire and security regulations
that may be issued from time to time by Landlord and Tenant also shall provide
Landlord with the name of a designated responsible employee to represent Tenant
in all matters pertaining to such fire or security regulations.
 
23.    Landlord reserves the right by written notice to Tenant, to rescind,
alter or waive any rule or regulation at any time prescribed for the Building
when, in Landlord's judgment, it is necessary, desirable or proper for the best
interest of the Building and its tenants.
 
24.    Tenants shall not disturb, solicit, or canvass any occupant of the
Building and shall cooperate to prevent same.
 
25.    Without the written consent of Landlord, Tenant shall not use the name of
the Building and shall cooperate to prevent same.


Initials ______
Initials ______
 
Page 20 of 20